Order entered January 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01463-CV

                     YAN BENJAMIN WILHELM ASSOUN, Appellant

                                               V.

      ANAIS AMBER GUSTAFSON (A/K/A ANAIS AMBER ASSOUN) AND JOHN
                   CHARLES GUSTAFSON, JR., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02323-2014

                                           ORDER
       Before the Court is appellant’s January 28, 2015, unopposed motion for extension of time

to file appellant’s brief. On January 29, 2015, this Court noted the change in appellant’s counsel

and on our own motion, we granted appellant an additional thirty days to file his brief.

Consequently, appellant’s January 28, 2015, motion for extension of time to file appellant’s brief

is DENIED as moot.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE